DETAILED ACTION
Election/Restriction
A telephone call was made to Haris Bajwa on 3/18/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method for attention-based neurofeedback training, classified in G09B19/00.
II. Claim 13, drawn to a system for visual attention-based neurofeedback training, classified in G09B19/00.
III. Claims 14-20, drawn to a system for attention-based neurofeedback training, classified in G09B19/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus/system.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of invention I can be performed by hand through observation and evaluation by mental steps, or by another and materially different system than invention II, such as using tools other than EEG to measure brain activity including functional Magnetic Resonance Imaging (fMRI) or magnetoencephalography (MEG).  Likewise, the product of invention II can be used to perform another and materially different process than the method of invention I, such as displaying a test flickering image comprising a test flickering frequency; and displaying a plurality of flickering images, each of the plurality of flickering images comprising a respective flickering frequency of a plurality of flickering frequencies.  Therefore, the inventions are distinct.
Inventions I and III are related as process and apparatus/system.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of invention I can be performed by hand through observation and evaluation by mental steps, or by another and materially different system than invention III, such as using tools other than EEG to measure brain activity including functional Magnetic Resonance Imaging (fMRI) or magnetoencephalography (MEG).  Likewise, the product of invention III can be used to perform another and materially different process than the method of invention I, such as recording an EEG signal from a brain of a subject simultaneously with deriving the brain activity parameter value 
Inventions II and III are directed to related products/systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the group find no counterpart in the other group(s) and vice versa. The independent claim in invention II does not require a certain significant limitation of an electroencephalographic (EEG) electrode configured to record an EEG signal from a brain of a subject simultaneously with deriving the brain activity parameter value by the neurofeedback training mechanism; a memory having processor-readable instructions stored therein; and one or more processors configured to access the memory and execute the processor- readable instructions, which, when executed by the processor configures the processor to perform a method, the method comprising: receiving the EEG signal from the EEG electrode simultaneously with recording the EEG signal by the EEG electrode; deriving a brain activity parameter value from the subject based on a training protocol simultaneously with receiving the EEG signal; assessing an attention level of the subject based on the EEG signal simultaneously with receiving the brain activity parameter value; and updating the training protocol based on the attention level and the brain activity parameter value.as found in the independent claim of invention III. In addition, the independent claim in invention III does not require a certain significant limitation of a display unit configured to: display a test flickering image comprising a test flickering frequency; and display a plurality of flickering images, each of the plurality of flickering images comprising a respective flickering frequency of a plurality of flickering frequencies; an electroencephalographic (EEG) electrode configured to: be attached to an occipital region of a scalp of a subject; record a first test steady-state visually evoked potential (SSVEP) from a brain of the subject simultaneously with the subject paying attention to the test flickering image;  230030-0137-01000record a second test SSVEP from the brain simultaneously with distracting the visual attention of the subject; and record an SSVEP from the brain; and a memory having processor-readable instructions stored therein; and one or more processors configured to access the memory and execute the processor- readable instructions, which, when executed by the processor configures the processor to perform a method, the method comprising: determining a visual attention threshold for the subject, comprising: extracting a first test feature from the first test SSVEP, the first test feature associated with the test flickering frequency; obtaining an upper limit for the visual attention threshold, the upper limit comprising a value of the first test feature; extracting a second test feature from the second test SSVEP, the second test feature associated with the test flickering frequency; obtaining a lower limit for the visual attention threshold, the lower limit comprising a value of the second test feature; and determining the visual attention threshold in a range of the lower limit and the upper limit; deriving a brain activity parameter value from the subject based on a training protocol utilizing a neurofeedback training system; receiving the SSVEP from the EEG electrode simultaneously with deriving the brain activity parameter value; assessing a visual attention level of the subject based on the SSVEP simultaneously with deriving the brain activity parameter value, comprising: extracting a plurality of features from the SSVEP, each of the plurality of features associated with a respective flickering frequency of the plurality of flickering frequencies, each of the plurality of features comprising a respective feature value of a plurality of feature values; and obtaining the visual attention level based on the plurality of features, the visual attention level comprising a largest feature value of the plurality of feature values, the largest feature value associated with a preferred flickering image of the plurality of flickering images;  240030-0137-01000increasing a size of the preferred flickering image responsive to the visual attention level being lower than the visual attention threshold; and removing the preferred flickering image from the plurality of flickering images responsive to the visual attention level being equal to or higher than the visual attention threshold and the brain activity parameter .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Based on the divergent subject matter identified for each of invention I through III above, a serious search burden would be imposed on the Examiner to examine all three distinct inventions, because each would require different strategies, including different search strings to sufficiently search each concept, which as provided above cover different inventive concepts. Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996. The examiner can normally be reached MONDAY-FRIDAY, 9AM-5PM (MST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715